TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              NO. 03-18-00780-CV



                                A. P., Appellant

                                        v.

          Texas Department of Family and Protective Services, Appellee




           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-16-005421, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




                              NO. 03-18-00781-CV


                          A. P. and J. P. C., Appellants

                                        v.

          Texas Department of Family and Protective Services, Appellee




          FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-006849, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                   ORDER


PER CURIAM
                Appellants A.P. and J.P.C. filed their notices of appeal on November 26, 2018.

The appellate records were complete December 27, 2018, and appellants’ briefs were due

January 22, 2019. On January 23, 2019, counsel for A.P. filed a motion for extension of time to

file appellant’s briefs.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant appellant’s motion and on this Court’s own motion

order John M. Sigman, counsel for A.P., and Robert Galvin, counsel for J.P.C., to file appellants’

briefs no later than February 11, 2019. If the briefs are not filed by that date, counsel may be

required to show cause why they should not be held in contempt of court.

                It is ordered on January 31, 2019.



Before Justices Goodwin, Baker, and Triana




                                                 2